Citation Nr: 1721713	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  16-11 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for metastatic rectal cancer.


REPRESENTATION

Appellant represented by:	Katrina Eagle, Attorney


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1967 to May 1971, including service in the Republic of Vietnam.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim of entitlement to service connection for metastatic renal cancer.  In this regard, the appellant submitted a claim for Dependency and Indemnity Compensation (DIC) benefits in September 2009, which is considered a request to substitute for purposes of processing the Veteran's claim to completion.  See 38 C.F.R. § 3.1010(c)(2).  Additionally, the Agency of Original (AOJ) has already deemed the appellant the appropriate substitute in the Veteran's case, via its award of retroactive service connection benefits for coronary artery disease to her in a December 2015 rating decision.  38 C.F.R. § 3.1000(a)(1)(i).  Finally, the AOJ did not consider whether the DIC claim or the September 2009 death certificate, both of which were received within one year of the April 2009 rating decision, constituted new and material with respect to the pending original claim for service connection filed in January 2009.  Thus, the April 2009 rating decision never became final, and is the one on appeal to the Board, with the appellant serving as substitute.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's metastatic rectal cancer was related to herbicide agent exposure in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for metastatic rectal cancer are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In this case, the Veteran was diagnosed with metastatic rectal cancer in 2008.  Additionally, his exposure to herbicide agents is conceded based on his Vietnam service.  38 C.F.R. § 3.307(a) (6)(iii).  Thus, the first two elements of service connection are established.  Additionally, as the Veteran's rectal cancer is not a disease or disability subject to presumptive service connection based on herbicide agent exposure, a nexus between such exposure and service must be established.  38 C.F.R. § 3.309(e).

In this regard, the only competent opinion of record addressing this relationship is a private medical opinion dated in February 2017, which is in favor of the claim and provides sufficient rationale based on a review of relevant records pertaining to the Veteran and medical literature.  As such, service connection for metastatic rectal cancer is warranted.


ORDER

Entitlement to service connection for metastatic rectal cancer is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


